In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3536 
JEROME AUGUTIS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 12‐C‐2451 — George M. Marovich, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 13, 2013 — DECIDED OCTOBER 9, 2013 
                ____________________ 

   Before BAUER, FLAUM, and ROVNER, Circuit Judges. 
    FLAUM,  Circuit  Judge. After  doctors  at  a  Veterans Affairs 
hospital amputated his right leg below the knee, Jerome Au‐
gutis  filed  an  administrative  claim  for  medical  malpractice 
under  the  Federal  Tort  Claims Act  (FTCA).  When  his  claim 
was denied, he requested reconsideration; when that too was 
denied, he filed suit in federal court. By this time, however, 
over  five  years  had  elapsed  since  the  amputation.  The  dis‐
trict  court  dismissed  the  case  because  under  the  FTCA  the 
2                                                      No. 12‐3536 

United  States  is  liable  only  to  the  extent  a  private  party 
would  be  under  state  law,  and  in  Illinois  plaintiffs  must 
bring medical malpractice claims within four years of the al‐
legedly negligent act or omission. Augutis now appeals. He 
contends that the FTCA does  not incorporate Illinois’s four‐
year  limit,  that  the  limit  is  preempted  by  the  FTCA’s  own 
statute of limitations, and that it does not bar his suit in any 
case. We affirm the decision of the district court. 
                          I. Background 
    On July 14, 2006, Jerome Augutis underwent reconstruc‐
tive  surgery  on  his  right  foot  at  the  Edward  Hines,  Jr.  VA 
Hospital in Hines, Illinois. Complications led doctors to am‐
putate  his  leg  below  the  knee  on  September  22. Augutis  al‐
leges  that  his  amputation  was  the  result  of  negligent  treat‐
ment, and on July 11, 2008 he timely filed an administrative 
complaint with the Department of Veterans Affairs. The De‐
partment  denied  the  claim  on  September  27,  2010  and  in‐
structed Augutis that he had six months to request reconsid‐
eration or file suit.  
     Augutis  timely  filed  a  request  for  reconsideration  on 
March 21, 2011. On October 3, 2011, the Department wrote to 
inform him that “our office has not completed our reconsid‐
eration,”  but  that,  “[b]ecause  the  six‐month  period  [during 
which no lawsuit may be filed] has passed, suit can now be 
filed in Federal district court, or, additional time can be per‐
mitted  to  allow  the  agency  to  reach  a  decision.”  The  letter 
also noted that “FTCA claims are governed by a combination 
of  Federal  and  state  laws”  and  that  “[s]ome  state  laws  may 
limit or bar a claim or law suit.” Three days later, on October 
6,  the  Department formally denied Augutis’s  request  for re‐
consideration.  The  denial  letter  explained  that  “a  tort  claim 
No. 12‐3536                                                           3

that is administratively denied may be presented to a Feder‐
al  district  court  for  judicial  consideration  …  within  6 
months,”  although  it  again  noted  that  “[s]ome  state  laws 
may limit or bar a claim or law suit.” 
    Augutis  filed  suit  in  federal  court  on April  3,  2012,  over 
five years after the alleged malpractice occurred, but within 
six  months  of  the  Department’s  final  dismissal.  The  United 
States filed a motion to dismiss, pointing to Illinois’s statute 
of  repose,  735  ILCS  5/13‐212(a),  which  requires  a  medical 
malpractice claim to be brought within four years of the date 
the  alleged  malpractice  occurred.  The  district  court  granted 
the  motion,  observing  that  the  FTCA  makes  the  United 
States  liable  for  personal  injuries  caused  by  its  negligence 
“only to the extent it would be liable as a private person un‐
der  Illinois  law.”  Because  Augutis  could  not  sue  a  private 
party  in  2012  for  malpractice  that  occurred  in  2006,  it  rea‐
soned,  he  could  not  sue  the  United  States  under  the  FTCA, 
either. 
                           II. Discussion 
    We review the district court’s grant of a motion to dismiss 
de novo. Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 763 
(7th Cir. 2010). 
     In  order  to  take  advantage  of  the  FTCA’s  “limited  waiv‐
er”  of  sovereign  immunity,  Luna  v.  United  States,  454  F.3d 
631, 634 (7th Cir. 2006), a claimant must present his claims to 
the appropriate agency within two years of the date that the 
claims accrue. 28 U.S.C. § 2401(b). If the agency fails to make 
a  final  disposition  within  six  months,  the  claim  is  deemed 
denied and the claimant may file in federal court. 28 U.S.C. 
§ 2675(a).  Alternatively,  the  claimant  can  give  the  agency 
4                                                          No. 12‐3536 

more time to resolve the claim; if the claim is eventually de‐
nied, the claimant has another six months to file a lawsuit. 28 
U.S.C. § 2401(b). 
    A claimant who clears these procedural hurdles is not au‐
tomatically free to recover under the FTCA, however. That is 
because the FTCA’s jurisdictional grant only covers “circum‐
stances  where  the  United  States,  if  a  private  person,  would 
be  liable  to  the  claimant  in  accordance  with  the  law  of  the 
place where the act or omission occurred.” Morisch v. United 
States,  653  F.3d  522,  530  (7th  Cir.  2011)  (quoting  28  U.S.C. 
§ 1346(b)(1));  see  also  28  U.S.C.  §  2674  (“The  United  States 
shall be liable … in the same manner and to the same extent 
as  a  private  individual  under  like  circumstances  … .”).  Put 
another way, the FTCA “incorporates the substantive law of 
the state where the tortious act or omission occurred.” Mid‐
west  Knitting  Mills,  Inc.  v.  United  States,  950  F.2d  1295,  1297 
(7th Cir. 1991). 
   The  government  contends  that  the  Illinois  statute  of  re‐
pose  for  medical  malpractice  claims,  735  ILCS  5/13‐212,  is 
substantive law, and thus bars Augutis’s suit even though he 
complied with the FTCA’s own procedural requirements. We 
agree.  
     A. Illinois’s statute of repose is part of the substantive 
        law  of  the  state  where  the  tortious  act  or  omission 
        occurred 
    Section  13‐212  of  the  Illinois  Code  of  Civil  Procedure 
states that “[e]xcept as provided in Section 13‐215 of this Act, 
no action for damages for injury or death against any physi‐
cian or  hospital … shall be brought more than 2 years  after 
the  date  on  which  the  claimant  knew  …  of  the  existence  of 
No. 12‐3536                                                              5

the  injury  …  but  in  no  event  shall  such  action  be  brought  more 
than 4 years after the date on which occurred the act or omission or 
occurrence  alleged  in  such  action  to  have  been  the  cause  of  such 
injury or death.” 735 ILCS 5/13‐212(a) (emphasis added). 
    Illinois  courts  have  described  section  13‐212  as  a  “bifur‐
cated”  provision  that  “provid[es]  both  a  statute  of  limita‐
tions  and  a  statute  of  repose.”  Kanne  v.  Bulkley,  715  N.E.2d 
784, 787 (Ill. App. Ct. 1999). Statutes of limitations and stat‐
utes  of  repose  are  close  cousins,  but  they  serve  different 
goals  and  operate  in  slightly  different  ways.  “[A]  statute  of 
limitations is a procedural device … [whose] running simply 
bars suit. A statute of repose by contrast is substantive. It ex‐
tinguishes  any  right  to  bring  any  type  of  cause  of  action 
against  a  party,  regardless  of  whether  such  action  has  ac‐
crued.” Boggs v. Adams, 45 F.3d 1056, 1060 (7th Cir. 1995) (ci‐
tation and internal quotation marks omitted). Statutes of re‐
pose  “give[]  effect  to  a  policy  different  from  that  advanced 
by a period of limitations,” namely, “terminat[ing] the possi‐
bility of liability after a defined period of time, regardless of a 
potential  plaintiff’s  lack  of  knowledge.”  Mega  v.  Holy  Cross 
Hosp., 490 N.E.2d 665, 668 (Ill. 1986) (emphasis added). 
    In keeping with these labels, Illinois courts have consist‐
ently construed the four‐year limit in section 13‐212 as a sub‐
stantive  limit  on  liability,  not  a  procedural  bar  to  suit.  See, 
e.g., Orlak v. Loyola Univ. Health Sys., 885 N.E.2d 999, 1003 (Ill. 
2007); Cunningham v. Huffman, 609 N.E.2d 321, 325 (Ill. 1993); 
Ferrara v. Wall, 753 N.E.2d 1179, 1181–82 (Ill. App. Ct. 2001). 
Indeed, in Hinkle v. Henderson, 85 F.3d 298 (7th Cir. 1996), we 
described  the  section  as  “an  excellent  example  of  how  stat‐
utes of limitations and statutes of repose operate.” Id. at 301. 
The first part, we said, “is a statute of limitations, because its 
6                                                                   No. 12‐3536 

running  is  contingent  on  accrual—plaintiff  must  have  ‘dis‐
covered’  his  injury.”  Id.  The  second  part,  by  contrast,  “is  a 
statute of repose, because it begins to run regardless of ‘dis‐
covery’ and sets an outer limit within which a cause of action 
must be brought.” Id. 
    Augutis  argues  that  735  ILCS  5/13‐212  is  not  actually 
substantive  law  because  statutes  of  repose  ordinarily  begin 
to run regardless of discovery, while Illinois allows the four‐
year limit to be tolled by the doctrine of fraudulent conceal‐
ment.  See  DeLuna  v.  Burciaga,  857  N.E.2d  229,  243–44  (Ill. 
2006).  It  is  true  that  Illinois  courts  have  recognized  that  ap‐
plying a fraudulent concealment exception to section 13‐212 
creates  an  “arguable  logical  inconsistency.”  Id.  at  242.  But 
even so, they have continued to treat the section as a statute 
of repose that serves substantive, not procedural, goals. See, 
e.g., Orlak, 885 N.E.2d at 1003. Similarly, in Hinkle, we recog‐
nized that section 13‐212 was “substantive, extinguishing the 
right to bring a cause of action,” 85 F.3d at 301, even though 
we  later  noted  that  Illinois  has  “expressly  except[ed]  … 
fraudulent concealment from the  operation  of  the  statute of 
repose.” Id. at 304. We continue to take the Illinois courts at 
their  word  when  they  describe  section  13‐212  as  a  substan‐
tive  limitation  on  the  cause  of  action  for  medical  malprac‐
tice.1 

                                                 
1   Several  of  our  sister  circuits  have  also  treated  statutes  of  repose  as 
substantive  provisions  despite  a  fraudulent  concealment  exception.  See 
Huddleston  v.  United  States,  485  Fed.  App’x  744,  745–46  (6th  Cir.  2012); 
Sanford v. Shea, 103 Fed. App’x 878, 881 (6th Cir. 2004); Appletree Square I, 
Ltd. P’ship v. W.R. Grace & Co., 29 F.3d 1283, 1285 (8th Cir. 1994); cf. First 
United Methodist Church of Hyattsville v. U.S. Gypsum Co., 882 F.2d 862, 866 
(continued...) 
No. 12‐3536                                                                  7

     Augutis also argues that even if section 13‐212 is a statute 
of  repose,  it  is  preempted  by  the  FTCA’s  own  procedural 
scheme.  Although  we  presume  that  Congress  does  not  in‐
tend to supplant state law, we recognize that “state law may 
be preempted by federal legislation either by express provi‐
sion,  by  implication,  or  by  a  conflict  between  federal  and 
state law.” Frank Bros., Inc. v. Wis. Dept. of Trans., 409 F.3d 880, 
885 (7th Cir. 2005) (internal quotation marks omitted). None 
of  those  circumstances  is  present  here,  however.  The  FTCA 
does not expressly preempt state statutes of repose, nor does 
it impliedly preempt state substantive law; to the contrary, it 
expressly  incorporates  it.  See  28  U.S.C.  §§ 1346(b);  Molzof  v. 
United  States,  502  U.S.  301,  305  (1992)  (“[T]he  extent  of  the 
United  States’  liability  under  the  FTCA  is  generally  deter‐
mined by reference to state law.”). And here there is no con‐
flict  between  state  and  federal  law  because  it  was  possible 
for  Augutis  to  have  satisfied  the  requirements  of  both  re‐
gimes.  
    Augutis  filed  his  administrative  claim  within  two  years 
of the date that his cause of action accrued. Although he did 
not receive a response for twenty‐six months, by which time 
the statute of repose had run, after six months he was free to 
bring an action in federal court under 28 U.S.C. § 2675(a) (the 
“deemed  denied”  provision).  In  other  words,  Augutis  had 
approximately eighteen months to file suit while complying 
                                                 
(...continued) 
(4th  Cir.  1989)  (noting  that  Maryland  expressly  applied  its  fraudulent 
concealment statute to the medical malpractice statute of repose, but not 
to its statute of repose for improvements to realty). 
       
8                                                         No. 12‐3536 

with both the FTCA procedures and the Illinois statute of re‐
pose. By choosing instead to continue pursuing his adminis‐
trative  claim,  Augutis  allowed  the  statute  of  repose’s  four‐
year clock to expire, extinguishing his nascent federal claim. 
That result was unfortunate—and Augutis may understand‐
ably  feel  frustrated  with  the  pace  of  the  administrative 
claims  process—but  that  cannot  cause  us  to  expand  the 
FTCA’s limited waiver of sovereign immunity. 
    We therefore conclude that, as a substantive limitation on 
the tort of medical malpractice, the Illinois statute of repose 
is part of “the substantive law of the state where the tortious 
act or omission occurred.” Midwest Knitting Mills, 950 F.2d at 
1297.  In  so  doing,  we  join  two  of  our  sister  circuits,  which 
have  also  determined  that  “an  FTCA  claim  does  not  lie 
against  the  United  States  where  a  statute  of  repose  would 
bar  the  action  if  brought  against  a  private  person  in  state 
court.”  Anderson  v.  United  States,  669  F.3d  161,  165  (4th  Cir. 
2011); Smith v. United States, 430 Fed. App’x 246, 246–47 (5th 
Cir.  2011)  (per  curiam);  cf.  Huddleston  v.  United  States,  485 
Fed. App’x  744, 745–46  (6th Cir.  2012) (dismissing an FTCA 
suit  where the plaintiff did  not file his administrative claim 
until after the state statute of repose had run).  
     B. Augutis’s FTCA claim is barred  by the Illinois stat‐
        ute of repose for medical negligence claims 
    Augutis filed his FTCA action in federal court six months 
after  the  Department  of  Veterans Affairs  denied  his  request 
for  reconsideration,  but  over  five  years  after  the  allegedly 
negligent act or omission occurred. The Illinois statute of re‐
pose states that “in no event shall [a medical malpractice ac‐
tion]  be  brought  more  than  4  years  after  the  date  on  which 
No. 12‐3536                                                              9

occurred  the  act  …  alleged  in  such  action  to  have  been  the 
cause of such injury or death.” 735 ILCS 5/13‐212(a). 
    Augutis  briefly  suggests  that  his  administrative  claim 
was  an  “action”  within  the  meaning  of  section  13‐212,  but 
that  is  not  what  the  word  means  in  this  context. An  action 
must  be  filed  in  a  court,  not  with  a  federal  agency.  See  735 
ILCS  5/2‐201(a)  (“Every  action,  unless  otherwise  expressly 
provided  by  statute,  shall  be  commenced  by  the  filing  of  a 
complaint.”). In passing, he also argues that he was under a 
“legal disability” during the pendency of his administrative 
claim.  Like  fraudulent  concealment,  legal  disability  can  toll 
the statute of repose. See 735 ILCS 5/13‐212(c). However, the 
purpose of section 13‐212(c) is “to protect the rights of those 
who  are  not  competent  to  do  so  themselves.”  DeLuna,  857 
N.E.2d at 239 (emphasis added). As Augutis alleges nothing 
that would call into question his competency to file a federal 
action—one that, as discussed above, he was free to bring six 
months after he filed his administrative claim pursuant to 28 
U.S.C. § 2675(a)—that provision is inapposite here. 
    Finally, Augutis argues that the United States ought to be 
equitably  estopped  from  invoking  the  statute  of  repose  be‐
cause  the  letters  he  received  from  the  Department  of  Veter‐
ans Affairs caused him to believe he could delay filing suit in 
district  court.  As  a  general  matter,  equitable  estoppel  does 
not  apply  to  statutes  of  repose.  See  McCann  v.  Hy‐Vee,  Inc., 
663  F.3d  926,  930  (7th  Cir.  2011).  Yet  even  if  Illinois  were  to 
recognize  an  estoppel  exception,  and  even  if  equitable  es‐
toppel  were  available  against  the  federal  government  (an 
open  question,  see  Solis‐Chavez  v.  Holder,  662  F.3d  462,  471 
(7th  Cir.  2011)),  that  doctrine  cannot  help  Augutis.  As  the 
government points out, the Department’s first letter to Augu‐
10                                                                 No. 12‐3536 

tis  was  sent  on  September  27,  2010—i.e.,  shortly  after  the 
four‐year  repose  period  had  elapsed.  Equitable  estoppel  re‐
quires that there be some detriment to the party that reason‐
ably relies on another party’s misrepresentation. See LaBonte 
v. United States, 233 F.3d 1049, 1053 (7th Cir. 2000). But by the 
time Augutis received anything to rely on, his claim had al‐
ready been extinguished.2 
    In  short,  this  is  not  a  case  “where  the  United  States,  if  a 
private person, would be liable to the claimant in accordance 
with  the  law  of  the  place  where  the  act  or  omission  oc‐
curred.” 28 U.S.C. § 1346(b)(1). Accordingly, Augutis’s FTCA 
claim is barred. 
                                        III. Conclusion 
   For  the  foregoing  reasons,  we AFFIRM  the  district  court’s 
dismissal of Augutis’s case. 
 




                                                 
2   We do not mean to imply that the Department’s September 27, 2010 
letter  was  in  fact  misleading.  Although  there  is  no  need  to  decide  that 
question,  we  note  that  the  language  at  issue  is  required  by  28  C.F.R. 
§ 14.9(a).